DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US Publication 2017/0094586 A1).
In regards to claim 9, Lee et al. (US Publication 2017/0094586 A1) teaches a method for wireless communication, the method comprising:  receiving, by a user equipment (UE) in a radio resource control (RRC) state other than idle, a request to transmit traffic via an already-established session using one or more services for communicating with the wireless communications network (see paragraph 110; the request from a user to establish MMTEL communication session); checking, by the UE in the RRC state other than idle, a type of the traffic against access control information associated with the one or more services (see figure 9, step s110; the UE checks whether access to a cell is allowed according to the received D2D specific barring parameters), wherein checking the type of the traffic is based on at least one (see paragraph 178; In step S110, the UE checks whether access to a cell is allowed according to the received D2D specific barring parameters. When the UE in RRC_IDLE camps on a cell, when the UE moves to RRC_IDLE, when the UE in RRC_IDLE or RRC_CONNECTED determines start of D2D transmission or D2D reception, or when the UE performs handover to a target cell, the UE in RRC_IDLE or in RRC_CONNECTED performs D2D specific barring check based on the received D2D specific barring parameters in ACB function, SSAC function, EAB function, or D2D specific access control function. More specifically, a UE entity, such as RRC, NAS, IP multimedia subsystem (IMS) or MMTEL, receives the D2D specific barring factor(s)/time(s) from a serving cell) or one or more uplink (UL) filters, wherein the one or more UL filters indicates at least one of a traffic flow identifier, an application identifier associated with a port number of the traffic, or a token associated with the traffic; and scheduling the traffic for transmission via an already-established session if the type of the traffic satisfies one or more criteria in the access control information based on the checking (see paragraph 179; if the access to the cell is allowed, the UE may transmit a connection request to the cell. If the access to the cell is allowed, the UE in RRC_IDLE may transmit random access preamble to the eNB).  
In regards to claim 31, Lee teaches, a method for wireless communication, the method comprising: receiving, by a user equipment (UE) in a radio resource control (RRC) connected state, a request to transmit traffic using one or more services for communicating with the wireless communications network (see paragraph 110; the request from a user to establish MMTEL communication session); checking, by the UE in the radio resource control (RRC) connected state, the type of the traffic against access control information associated with the one or more services (see paragraph 178; In step S110, the UE checks whether access to a cell is allowed according to the received D2D specific barring parameters. When the UE in RRC_IDLE camps on a cell, when the UE moves to RRC_IDLE, when the UE in RRC_IDLE or RRC_CONNECTED determines start of D2D transmission or D2D reception, or when the UE performs handover to a target cell, the UE in RRC_IDLE or in RRC_CONNECTED performs D2D specific barring check based on the received D2D specific barring parameters in ACB function, SSAC function, EAB function, or D2D specific access control function. More specifically, a UE entity, such as RRC, NAS, IP multimedia subsystem (IMS) or MMTEL, receives the D2D specific barring factor(s)/time(s) from a serving cell); and scheduling the traffic for transmission if the type of the traffic satisfies one or more criteria in the access control information based on the checking (see paragraph 179; If the access to the cell is allowed, the UE in RRC_CONNECTED may transmit a SR (scheduling request) or BSR to the eNB).  
Allowable Subject Matter
Claim 33 has previously been allowed.
Relevant Prior Art
	Prior art Phan et al. (US Publication 2015/0223106 A1) teaches, RRC connection and Go IDLE phases in figure 5 for connection establishment between a terminal and base station (see figures 3, 4, 5, 6 and 7).
Response to Arguments
Applicant’s arguments with respect to claim(s) 9 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY P PATEL/Primary Examiner, Art Unit 2466